Hamilton App. No. C-960253. On September 28, 2001, this court stayed the execution of sentence in this cause pending the timely filing and disposition of appellant’s appeal to the Supreme Court of the United States. It appearing to the court that all matters have since been disposed of in case No. 1998-1209, appellant’s direct appeal of his conviction, and in case No. 2002-1846, appellant’s post-conviction appeal,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on September 28, 2001, be and hereby is, revoked.
IT IS FURTHER ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 13th day of May, 2003, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.